This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Byron D. LAW, II
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000104

                         Decided: 30 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                              Andrea C. Goode

 Sentence adjudged 14 January 2020 by a general court-martial con-
 vened at Marine Corps Base Pendleton, California, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 18 months, forfeiture of all pay and
 allowances for 18 months, and a dishonorable discharge.

                           For Appellant:
          Lieutenant Commander Hannah F. Eaves, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Law, NMCCA No. 202000104
                           Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2